Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, the features “the first enhancement electrode” and “the second enhancement electrode” lack antecedent basis, as they are not previously introduced in Claim 19, or Claim 1 from which Claim 19 depends.  Claim 18 introduces both these features, and for purposes of examination, Claim 19 will be considered to depend from Claim 18.
Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–9, 11, 14–17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/002079 to Kimura in view of U.S. Patent Application Publication No. 2015/0153619 to Murata et al.
	Regarding Claim 1, Kimura discloses (e.g., referencing generally Figs. 1–5 and their corresponding description, including at least paragraphs [0289]–[0345]) a liquid crystal panel, comprising: a first substrate (lower portion), comprising a first base substrate 100, and a pixel electrode (e.g., 102e) and a common electrode (e.g., 102f) provided on the first base substrate; a second substrate (upper portion), opposed to the first substrate and comprising a second base substrate 110; and a liquid crystal layer 108, provided between the first substrate and the second substrate in a direction perpendicular to the first base substrate.
Kimura discloses that the display is a transverse electric field display, such as an IPS or FFS (e.g., paragraphs [0004]–[0011]), but does not explicitly disclose wherein an initial alignment of liquid crystal in the liquid crystal layer is vertical alignment.
Murata discloses a liquid crystal display, using a transverse electric field such as an IPS or FFS, and teaches a suitable configuration as an initial vertical alignment of negative dielectric anisotropy liquid crystals in order to achieve excellent display characteristics (e.g., paragraphs [0009]–[0011]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Kimura such that an initial alignment of liquid crystal in the liquid crystal layer is vertical alignment, as suggested by Murata, in order to achieve excellent display characteristics, and where Kimura is silent regarding the 
Regarding Claim 2, the combination of Kimura and Murata would have rendered obvious wherein the first substrate comprises a first alignment layer (107 of Kimura) provided on the first base substrate, and the second substrate comprises a second alignment layer (109 of Kimura) provided on the second base substrate; each of the first alignment layer and the second alignment layer is in direct contact with the liquid crystal layer (Figs. 1–5 of Kimura), and the first alignment layer and the second alignment layer are configured to allow the initial alignment of the liquid crystal to be vertical alignment (where Murata suggests vertical alignment).
Regarding Claim 3, the combination of Kimura and Murata would have rendered obvious wherein the liquid crystal in the liquid crystal layer is negative liquid crystal (e.g., paragraphs [0009]–[0011] of Murata).
Regarding Claim 4, the combination of Kimura and Murata would have rendered obvious wherein the first substrate comprises a first electrode layer and a second electrode layer sequentially provided on a side of the first base substrate facing toward the liquid crystal layer, the first electrode layer is provided between the first base substrate and the second electrode layer in the direction perpendicular to the first base substrate; the second electrode layer comprises a plurality of second electrode strips provided at intervals, and one of the pixel electrode and the common electrode is provided in the second electrode layer and comprises the plurality of second electrode strips; the other of the pixel electrode and the common electrode is provided in the first electrode layer and comprises a part that extends beyond the second electrode layer in 
Regarding Claim 5, the combination of Kimura and Murata would have rendered obvious wherein the first electrode layer comprises a plate-shaped structure which is continuous, and orthographic projections of the plurality of second electrode strips on the first base substrate are within an orthographic projection of the plate-shaped structure on the first base substrate (Fig. 3 of Kimura, paragraph [0312]).
Regarding Claim 6, the combination of Kimura and Murata would have rendered obvious wherein the first electrode layer comprises a plurality of first electrode strips provided at intervals, and the other of the pixel electrode and the common electrode comprises the plurality of first electrode strips; orthographic projections of the plurality of first electrode strips on the first base substrate partially overlap orthographic projections of the plurality of second electrode strips on the first base substrate (e.g., Fig. 55A of Kimura).
Regarding Claim 7, the combination of Kimura and Murata would have rendered obvious wherein the first electrode layer comprises a plurality of first electrode strips provided at intervals, and the other of the pixel electrode and the common electrode comprises the plurality of first electrode strips; orthographic projections of the plurality of first electrode strips on the first base substrate are outside orthographic projections of the plurality of second electrode strips on the first base substrate (e.g., Fig. 5 of Kimura).
Regarding Claim 8, the combination of Kimura and Murata would have rendered obvious wherein the second substrate further comprises a first enhancement electrode 
Regarding Claim 9, the combination of Kimura and Murata would have rendered obvious wherein the first enhancement electrode comprises a plate-shaped structure which is continuous, and orthographic projections of the plurality of second electrode strips on the first base substrate are within an orthographic projection of the first enhancement electrode of the plate-shaped structure on the first base substrate (e.g., Fig. 2 of Murata; Abstract).
Regarding Claim 11, the combination of Kimura and Murata would have rendered obvious wherein the first enhancement electrode is configured to be applied with a signal during the operation of the liquid crystal panel, the signal is different from a signal applied to the pixel electrode and is different from a signal applied to the common electrode during the operation of the liquid crystal panel (e.g., Figs. 2–4 of Murata).
Regarding Claim 14, the combination of Kimura and Murata would have rendered obvious wherein each of the plurality of second electrode strips has a width ranged from 2.0 microns to 3.8 microns, and a spacing between adjacent second electrode strips is ranged from 1.8 microns to 5.4 microns (e.g., paragraph [0060] of Murata).
Regarding Claim 15, the combination of Kimura and Murata would have rendered obvious wherein each of the plurality of second electrode strips has a width ranged from 1.9 microns to 3.3 microns, and a spacing between adjacent second electrode strips is ranged from 2.3 microns to 4.8 microns (e.g., paragraph [0060] of Murata).
Regarding Claim 16, the combination of Kimura and Murata would have rendered obvious wherein the first substrate further comprises an insulating layer (e.g., 101 of Kimura), the insulating layer is provided between the first electrode layer and the second electrode layer in the direction perpendicular to the first substrate, and the insulating layer has a thickness ranged from 100mm-2000nm (where the specific thickness is not taught, but would have been obvious as a matter of design choice taking into account desired insulative and protective properties, as well as the overall thickness of the device).
Regarding Claim 17, the combination of Kimura and Murata would have rendered obvious wherein the pixel electrode and the common electrode are provided in a same layer (Fig. 1 of Kimura); the second substrate further comprises a first enhancement electrode provided on a side of the second base substrate facing toward the liquid crystal layer; the first enhancement electrode is configured in such a way that a non-zero voltage difference is generated between the first enhancement electrode and at least one of the pixel electrode and the common electrode during operation of the liquid crystal panel (e.g., second common electrode 22 of Murata, in order to control an initial vertical alignment of the liquid crystals, paragraphs [0068]–[0069] and Abstract).
Regarding Claim 20, the combination of Kimura and Murata would have rendered obvious a display device, comprising: the liquid crystal panel according to claim 1; and a backlight source, wherein the backlight source is provided on a side of the first substrate facing away from the second substrate (e.g., paragraph [0046] of Kimura; paragraph [0076] of Murata).

Allowable Subject Matter
Claims 10, 12, 13, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and in view of the §112 rejection of Claim 19 above).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art of record fails to disclose, and would not have rendered obvious, the features recited in Claim 10, taken all together and as a whole, including at least “wherein the first enhancement electrode comprises a plurality of third electrode strips provided at intervals, and orthographic projections of the plurality of third electrode strips on the first base substrate are staggered with orthographic projections of the plurality of second electrode strips on the first base substrate.”
Regarding Claim 12, the prior art of record fails to disclose, and would not have rendered obvious, the features recited in Claim 12, taken all together and as a whole, including at least “wherein the first enhancement electrode is electrically connected to the common electrode; or, the first enhancement electrode is electrically connected to the pixel electrode.”  Claim 13 depends from Claim 12.
Regarding Claim 18, the prior art of record fails to disclose, and would not have rendered obvious, the features recited in Claim 18, taken all together and as a whole, including at least “wherein the second substrate further comprises a second enhancement electrode provided on the second base substrate and insulated from the first enhancement electrode; the first enhancement electrode and the second enhancement electrode are configured to be applied with different signals during the operation of the liquid crystal panel.”  Claim 19 is considered in view of the §112 rejection above as depending from Claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871